Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Objections
Applicant is advised that should claim 19 be found allowable, claim 26 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Regarding claims 19 and 26, the only difference in wording between the two claims is “a chord toward the tip is relatively longer than …” and “a chord length toward the tip is relatively longer …”.  
Regarding claims 19 and 27, the only difference in wording between the two claims is “a chord toward the tip is relatively longer than …” and “a length of the chord toward the tip is relatively longer than …”. 
In each instance the slight difference in wording still conveys the idea of the chord length at the tip being longer than the chord length at the root and does not alter the scope or metes and bounds of the claim.  Thus they are substantial duplicates and 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, 13, 21, 26, 27, 28, 34, 36, 37 and 38 are unclear in that they recite “substantially constant thickness”, “substantially axial flow”, “substantially parallel” and/or “substantially span in a radial direction” which renders the claim indefinite.  Further claims 1, 26, 27, 28, 36, 37 and 38 are unclear in that they recite “about” when describing a range of values. The terms “substantially” and “about” are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 2-25 and 29-35 are unclear for their dependency from claims 1 and 28
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 28-30, 32-33 and 35-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Decker US 8337154.
Regarding claim 28, Decker discloses an impeller (18) for a ducted fan arrangement having an inlet (14) and an outlet (downstream flange opposite 14), the impeller including 
a hub (40) carrying a plurality of blades (42) that span in a radial direction outwardly of the hub (Fig. 1), the plurality of blades being shaped to urge air between the inlet and the outlet (Fig. 1), wherein the plurality of blades have a tip solidity ratio in the range of about 0.8 to 1.2 (Table 1), and
wherein each of the plurality of blades has a twist angle between a root and a tip thereof in the range of about 15 to 30 degrees (Table 1) and a substantially constant thickness across a chord thereof (Fig. 2).
Regarding claim 29, Decker further discloses that the hub (40) is shaped so as to compress flow as it passes through the plurality of blades (Fig. 1).
Regarding claim 30, Decker further discloses that the hub is tapered (Fig. 1).
Regarding claim 32, Decker further discloses that each of the plurality of blades includes a chord (Table 1) toward the tip that is relatively longer (0.85-1.2, preferably 0.9-1.2) than the chord toward the root (being defined as “1”).
Regarding claim 33, Decker further discloses that an angle of attack at the root of each of the plurality of blades is less than an angle of attack at the tip of each of the plurality of blades (wherein one of ordinary skill in the art understands that the stagger 
Regarding claim 35, Decker further discloses that at least one of leading and trailing edges of each of the plurality of blades are rounded (Fig. 2).
Regarding claim 36, Decker discloses a method of forming a fan arrangement for a duct (Fig. 1), the method including the steps of: 
forming a housing (12) having an outer housing (12) and an inner housing (28) so as to form a passageway therebetween (Fig. 1), the inner housing (28) supporting a rotatable axially arranged impeller (18) and the housing being shaped such that a pre-impeller section (about 14) of the passageway is relatively larger in cross section (due to flared inlet) to a post impeller section (cylindrical portion of 12) of the passageway; 
forming the impeller (18) so as to have a tapered hub  between the pre and post impeller sections (Fig. 1) with the tapered hub carrying a plurality of blades (42) that substantially span in a radial direction between the hub and an internal surface of the outer housing (Fig. 1), the plurality of blades being shaped to urge air between an inlet and an outlet of the housing (Fig. 1) and, 
forming the plurality of blades so as to have a tip solidity ratio in the range of about 0.8 to 1.2 (Table 1), and so that each of the plurality of blades has a twist angle (stagger angle) between a root and a tip thereof in the range of about 15 to 30 degrees (Table 1) and 
a substantially constant thickness across a chord thereof (Fig. 2).
Regarding claim 37, Decker discloses a method of forming an impeller (18) for a ducted fan arrangement having an inlet (14) and an outlet (downstream flange opposite 14), the method including: 
forming a hub (40) arranged to taper outwardly in a direction between the inlet and outlet (Fig. 1); 
forming a plurality of blades (42) to fit with the hub from a material having a substantially constant thickness across a chord thereof (Fig. 2) and having a twist angle between a root and a tip thereof in the range of about 15 to 30 degrees (Table 1); 
forming the impellor by coupling the plurality of blades to the hub such that the plurality of blades span in a radial direction outwardly of the hub to urge air between the inlet and the outlet (Fig. 1) and 
have a tip solidity ratio in the range of about 0.8 to 1.2 (Table 1).
Regarding claim 38, Decker discloses a fan arrangement for a duct, the fan arrangement including 
a housing (12) having an inlet (14) and an outlet (downstream flange opposite 14) adapted to communicate air with the duct and an axially rotatably driven impeller (18) supported within the housing between the inlet and the outlet (Fig. 1), the impeller including a hub (40) carrying a plurality of blades (43) that span in a radial direction outwardly of the hub, the plurality of blades being shaped to urge air between the inlet and the outlet (Fig. 1), 
wherein the plurality of blades have a tip solidity ratio in the range of about 0.8 to 1.2 (Table 1), and 
wherein each of the plurality of blades has a twist angle between a root and a tip thereof in the range of about 15 to 30 degrees (Table 1) and 
a substantially constant thickness (Fig. 2) thereby being non-aerofoil shaped (see note).  
Note that the claim has defined a “non-aerofoil shaped” to be a blade with a tip solidity ration and twist angle within the claimed range and having a substantially constant thickness”.  Since Decker discloses these limitations so, by this definition, Decker’s blade is “non-aerofoil shaped”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over Sheets US 4981414 in view of Decker US 8337154.
Regarding claim 1, Sheets teaches a fan arrangement (50) for a duct (Fig. 1), the fan arrangement including 
a housing (52) having an inlet (54) and an outlet (Fig. 1) adapted to communicate air with the duct and 
an axially rotatably driven impeller supported within the housing between the inlet and the outlet (Fig. 1), the impeller including 
a hub (Fig. 1) carrying a plurality of blades (70) that span in a radial direction outwardly of the hub, 
the plurality of blades being shaped to urge air between the inlet and the outlet (Fig. 1) and 
… a substantially constant thickness across a chord thereof.
However it does not teach that 
wherein the plurality of blades have a tip solidity ratio in the range of about 0.8 to 1.2, and 
wherein each of the plurality of blades has a twist angle between a root and a tip thereof in the range of about 15 to 30 degrees.
Decker teaches an axial fan impeller comprising a plurality of blades wherein the blades (42) comprise 
a tip solidity ratio in the range of about 0.8 to 1.2 (Table 1), and 
wherein each of the plurality of blades has a twist angle (“stagger angle”) between a root and a tip thereof (specifically at the root, at the hub) in the range of about 15 to 30 degrees (15-40 degrees preferably 20-35 degrees),
 in order to achieve high efficiency and reducing the rotational speed required for a given pressure rise (col. 5 ln. 11-13).
It has been held that unless Applicant’s particular range is critical it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 
Regarding claim 2, Sheets further teaches that each of the plurality of blades has a substantially constant thickness along a length thereof between the root and the tip (Fig. 1, as suggested by the straight lines running spanwise on the impeller blades).
Regarding claim 3, Decker further teaches that a leading edge and a trailing edge of each of the plurality of blades are rounded (Fig. 2). Since the known methods of manufacture of axial fan impeller blades include rounded leading edge with pointed trailing edge construction (see Sheets, Fig. 3) and rounded leading and trailing edges (Decker, Fig. 2), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the impeller blades as taught by Sheets, by constructing the blades to have rounded leading and trailing edges as taught by Decker, in order to yield the predictable results of manufacturing an axial fan impeller blade capable of moving the air through the passageway from the inlet to the outlet.  See KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007), MPEP 2143 (I)(D).
Regarding claim 4, Sheets further teaches that each of the plurality of the blades are formed from a metal plate (col. 27 ln. 14) twisted (product-by-process) to provide the twist angle.

Regarding claim 5, Decker further teaches that the hub (40) tapers outwardly in a direction between the inlet and outlet (Fig. 1). Since the known methods of manufacture of axial fan impeller hubs include non-tapered construction (see Sheets, Fig. 1) and tapered construction (Decker, Fig. 1), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the impeller hub as taught by Sheets, by constructing the hub to have a taper as taught by Decker, in order to yield the predictable results of manufacturing an axial fan impeller hub capable of holding the blades while rotating.  See KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007), MPEP 2143 (I)(D).
Regarding claim 6, Sheets further teaches that the housing (52) includes 
an inner housing (56, 74) supporting the impeller and 
an outer housing (52), 
the inner and outer housing defining a passageway (76) therebetween through which air flows (Fig. 1).
Regarding claim 7, Sheets further teaches that a post-fan section (Fig. 1) of the passageway has a cross sectional area that is relatively smaller (due to flared inlet) in comparison to a cross sectional area of a pre-fan section (Fig. 1) of the passageway.
Regarding claim 8, Decker further teaches that the hub (40) is shaped to provide a tapered transition between the pre-fan and post-fan sections of the passageway (Fig. 1). Since the known methods of manufacture of axial fan impeller hubs include non-tapered construction (see Sheets, Fig. 1) and tapered construction (Decker, Fig. 1), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the impeller hub as taught by Sheets, by constructing the hub to have a taper as taught by Decker, in order to yield the predictable results of manufacturing an axial fan impeller hub capable of holding the blades while rotating and transitioning between pre-fan and post-fan sections.  See KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007), MPEP 2143 (I)(D).
Regarding claim 9, Sheets further teaches that the inner housing (56, 74) includes a nose section (73a), a trailing section (Fig. 1) with the hub located between the nose section and trailing section (Fig. 1), wherein a diameter of the trailing section is greater than a diameter of the nose section (due to the tapering taught by Decker in claim 8).
Regarding claim 10, Sheets further teaches that the inner housing (56, 74) includes a tail cone (74) extending from and tapering inwardly from the trailing section (Fig. 1).
Regarding claim 11, Sheets further teaches that a leading tip of the nose section (73a) is shaped to be streamlined (Fig. 1).
Regarding claim 12 Sheets further teaches that the trailing section includes a flow straightener (60, 62).
Regarding claim 13, Sheets further teaches that the flow straightener (60, 62) is provided in the form a plurality of turning vanes arranged to provide a substantially axial flow (Fig. 1).
Regarding claim 14, Sheets further teaches that the nose section (73a) includes a flow conditioner (72) shaped to guide air to the blades.
Regarding claim 15, Sheets further teaches that the flow conditioner (72) is provided in the form of at least one of static and adjustable pre-rotator blades (Fig. 1).
Regarding claim 16, Sheets further teaches that the outer housing (52) includes an inlet cone (at 54) arranged prior to the flow conditioner to direct air flow into the passageway (76) and an outlet evasee (i.e. diffuser, caused by tapering of 74) after the flow straightener, the inlet cone and outlet evasee coupling to the duct (by flange at outlet).
Regarding claim 17, Sheets further teaches that the inner (56, 73) and outer housings (52) are each generally cylindrical in shape and concentrically arranged about an axis of rotation of the hub (Fig. 1).
Regarding claim 18, Sheets further teaches that the inner housing (52 73) contains a motor (66) arranged to drive the hub.
Regarding claim 19, Decker further teaches that each of the plurality of blades includes a chord (Table 1) toward the tip that is relatively longer (0.85-1.2, preferably 0.9-1.2) than the chord toward the root (being defined as “1”).
Regarding claim 20, Decker further teaches that an angle of attack at the root of each of the plurality of blades is less than an angle of attack at the tip of each of the plurality of blades (wherein one of ordinary skill in the art understands that the stagger angle proportionally corresponds to the angle of attack, and from Table 1, since the stagger angle at the root is less than the stagger angle at the tip, so too must the angle of attack at the root be less than the angle of attack at the tip).
Regarding claim 21, the combination further teaches that when viewed in front plan form, leading edges and trailing edges of adjacent ones of the plurality of blades appear to be substantially parallel (given that the shapes of the leading and trailing edges are effected by the solidity and stagger angle and the combination teaches the solidity as claimed, so too the combination must also teach the structure resulting from the obvious solidity and stagger angle i.e. the “substantially parallel” leading and trailing edge from a front plan view).
Regarding claim 22, the combination further teaches a blade for a fan arrangement as defined in claim 1 (see claim 1).
Regarding claim 23, the combination further teaches an impeller for a fan arrangement as defined in claim 1 (see claim 1).
Regarding claim 24, the combination further teaches a ventilation system including one or more fan arrangements as defined in claim 1 fitted to a duct to drive air between an inlet and outlet of the duct (see claim 1).
Regarding claim 25, the combination further teaches a method of conveying air using a fan arrangement as defined in claim 1 including fitting the fan arrangement with 
Regarding claim 26, see claim 19.
Regarding claim 27, see claim 19.
Regarding claim 28, see claim 23.
Regarding claim 29, Decker further teaches that the hub (40) is shaped (being tapered) so as to compress flow as it passes through the plurality of blades.  Since the known methods of manufacture of axial fan impeller hubs include non-tapered construction (see Sheets, Fig. 1) and tapered construction (Decker, Fig. 1), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the impeller hub as taught by Sheets, by constructing the hub to have a taper as taught by Decker, in order to yield the predictable results of manufacturing an axial fan impeller hub capable of holding the blades while rotating and transitioning between pre-fan and post-fan sections.  See KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007), MPEP 2143 (I)(D).
Regarding claim 30, Decker further teaches that the hub is tapered (Fig. 1).
Regarding claim 31, see claim 4.
Regarding claim 32, see claim 19.
Regarding claim 33, see claim 20.
Regarding claim 34, see claim 21.
Regarding claim 35, Sheets further teaches that at least one of leading and trailing edges of each of the plurality of blades are rounded (Fig. 3, col. 21 ln. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662.  The examiner can normally be reached on M-F, 9:30am-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN O. PETERS

Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Primary Examiner, Art Unit 3745